PER CURIAM.
This court has consolidated two interrelated appeals filed by Weston Coleman. In case number 2D05-602, Mr. Coleman was permitted a belated appeal of his judgment and sentence for failure to appear in circuit court case number 01-7060. We affirm the judgment. In case number 2D06-938, Mr. Coleman appeals a resen-tencing that occurred involving circuit court case number 01-7060 and another case, circuit court case number 00-11813. This resentencing occurred pursuant to this court’s opinion in Coleman v. State, 898 So.2d 997 (Fla. 2d DCA 2005). We affirm the sentences imposed.
Affirmed.
ALTENBERND, SALCINES, and WALLACE, JJ., Concur.